            Case 1:20-cv-03214-TNM Document 12 Filed 11/16/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________

LISA MONTGOMERY

                       Plaintiff,

       v.                                            No. 20-cv-3214 (TNM)

WILLIAM P. BARR, et al.,

                  Defendants.
____________________________________

               PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       Plaintiff Lisa Montgomery, a prisoner with severe documented mental illnesses related to

years of sexual and other trauma, moves for a preliminary injunction to reduce the cruelty she is

currently suffering at Federal Medical Center Carswell and to prevent Defendants’ imminent

transfer of Plaintiff to United States Penitentiary Terre Haute, which is an all-male prison where

Plaintiff’s mental illnesses will be profoundly exacerbated and she is very likely to have a

catastrophic mental breakdown. Fed. R. Civ. P. 65. For the reasons set out in the accompanying

Memorandum of Law, Defendants are in violation of the Eighth Amendment to the United States

Constitution, the Rehabilitation Act, and the Administrative Procedure Act.

       Accordingly, Plaintiff respectfully requests that the Court grant this Motion and issue a

preliminary injunction pending a decision on the merits of the claims in Plaintiff’s Complaint

(Dkt. 1). Regarding conferral, Defendants appeared at the November 13, 2020 hearing and

stated that they plan to oppose this Motion.

       Dated: November 16, 2020


                                                 Respectfully submitted,
Case 1:20-cv-03214-TNM Document 12 Filed 11/16/20 Page 2 of 3




                                  By: /s/ Robin Nunn
                                  Robin Nunn
                                  Morgan, Lewis & Bockius LLP
                                  1111 Pennsylvania Avenue, NW
                                  Washington, D.C. 20004
                                  Tel: (202) 739-5382
                                  Fax: (202) 739-3001
                                  robin.nunn@morganlewis.com

                                  Cassandra Stubbs*
                                  Brian Stull*
                                  Christina Hecker
                                  Denise LeBoeuf
                                  ACLU Capital Punishment Project
                                  201 W. Main Street, Suite 402
                                  Durham, NC 27705
                                  Tel: (919) 682-5659
                                  cstubbs@aclu.org
                                  bstull@aclu.org
                                  checker@aclu.org
                                  dleboeuf@aclu.org

                                  David C. Fathi**
                                  Lauren Kuhlik (D.C. Bar No. 888324779)
                                  ACLU National Prison Project
                                  915 15th Street, N.W., 7th Floor
                                  Washington, D.C. 20005
                                  Tel: (202) 548-6603
                                  dfathi@aclu.org
                                  lkuhlik@aclu.org

                                  Anjana Samant*
                                  ACLU Women’s Rights Project
                                  125 Broad Street
                                  New York, NY 10004
                                  Tel: (646) 885-8341
                                  asamant@aclu.org

                                  Arthur B. Spitzer (D.C. Bar No. 235960)
                                  American Civil Liberties Union Foundation
                                  of the District of Columbia
                                  915 15th Street, N.W. – 2nd Floor
                                  Washington, D.C. 20005
                                  Tel: (202) 601-4266
                                  aspitzer@acludc.org



                              2
Case 1:20-cv-03214-TNM Document 12 Filed 11/16/20 Page 3 of 3




                                  *Pro hac vice application forthcoming
                                  **Not admitted in DC; practice limited to
                                  federal courts




                              3
